JUSTICE WOLFSON, specially concurring: I agree with the result reached by the majority because I believe the trial judge actually used the analytical approach in determining whether the personal injury settlement was marital property. I write this specially concurring opinion because the majority leaves Cook County trial judges in doubt as to which approach to take. My own preference is the analytical approach of In re Marriage of Waggoner, 261 Ill. App. 3d 787, 634 N.E.2d 1198 (1994). Waggoner departs from previous Illinois decisions on whether personal injury and worker's compensation claims are marital propWaggoner departs from previous Illinois decisions on whether personal injury and worker's compensation claims are marital property. Until Waggoner, our courts took the mechanical approach, holding that the entirety of any claim acquired during the marriage was marital property. Waggoner adopted the analytical approach as "the more enlightened, sensible view.” (In re Waggoner, 261 Ill. App. 3d at 794.) It held that the trial court should have determined what portion of the permanent total disability award was marital property. Once that is determined, it is the task of the trial judge to "distribute [the proceeds] in an equitable manner.” In re Waggoner, 261 Ill. App. 3d at 794. For example, said the court, the analytical approach usually means portions of an award which are for wage loss and medical payments incurred during the marriage are classified as marital property. Portions of an award which are for the purpose of replacing wages lost after dissolution are classified as nonmarital. It is not clear whether the court thought that pain and suffering felt by the injured spouse should be marital property. A text writer cited by the Waggoner court is of the opinion that pain and suffering are personal to the claimant and "compensation for these elements should be regarded as nonmarital property.” 1 H. Gitlin, Gitlin on Divorce 149 (1993). Waggoner limited an earlier fifth district case, In re Marriage of Gan, 83 Ill. App. 3d 265, 404 N.E.2d 306 (1980), to its facts. Gan used the mechanical approach in a personal injury case where most of the settlement money had been used to pay off a mortgage on a jointly held farm, and the rest had been used on other marital debts. In addition, there were no facts in the record to support an apportionment of the settlement proceeds. We are left with a division of authority in this state. The fourth district holds that the entire settlement becomes marital when the claim accrues. In re Marriage of Burt, 144 Ill. App. 3d 270, 494 N.E.2d 234 (1986). Our supreme court has not considered this question, and no first district case resolves the issue. Trial judges in the first district are left without controlling authority. This case, then, represents a lost opportunity.